t c summary opinion united_states tax_court neal n and ruby w viar petitioners v commissioner of internal revenue respondent docket no 13785-02s filed date neal n and ruby w viar pro_se dustin m starbuck for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue rule references are to the tax_court rules_of_practice and procedure is not reviewable by any other court and this opinion should not be cited as authority in the notice_of_deficiency respondent determined the following deficiencies in federal income taxes and penalties against petitioners for the years indicated year deficiency sec_6662 penalty dollar_figure big_number dollar_figure the issues for decision are whether petitioners are entitled to certain deductions claimed on schedule c profit or loss from business for the years in question in excess of amounts allowed by respondent whether petitioners are entitled to certain deductions claimed on schedules e supplemental income and loss in excess of amounts allowed by respondent and whether petitioners are liable for the accuracy-related_penalties under sec_6662 for and some of the facts were stipulated those facts with the annexed exhibits are so found and are made part hereof petitioners’ legal residence at the time the petition was filed was lynchburg virginia petitioners are married during the years at issue mr viar conducted a schedule c real_estate sales activity out of their home as further described below he also engaged in various additional activities to produce income mrs viar was a bookkeeper petitioners filed joint income_tax returns prepared by a return preparer for and mr viar was a licensed real_estate agent he began selling homes in prior to he was a contractor installing water and waste treatment plants throughout virginia during the years at issue mr viar was an employee of cmh homes inc on whose behalf he sold mobile homes in this activity during the years in question mr viar occasionally took clients to lunch he did not keep detailed records of his meals and entertainment_expenses he used his own vehicle to show real_estate throughout five counties he did not keep a mileage log in a separate self-employed activity mr viar provided the necessary amenities for the mobile homes sold by cmh homes including grading the land site digging water wells installing the septic systems constructing the brick underpinnings and in some cases installing a basement the work required travel to county seats and to the location of each home mr viar used his own vehicle for these services for which he was not reimbursed respondent did not argue that mr viar’s additional activities were activities not engaged in for profit under sec_183 by cmh homes inc for this activity mr viar reported his income and expenses on a schedule c mr viar has had several health ailments in he was diagnosed with prostate cancer which required surgery during the years to he was diagnosed with diabetes and suffered from depression he traveled from his home in lynchburg to the veterans’ administration hospital in salem virginia for treatment because of his illnesses mr viar discontinued the water and waste treatment activity in and began the mobile home activity he also engaged in a number of other income-generating activities as he described at trial i worked for h_r block for two or three years on tax season believe it or not i worked for clayton homes i was in the real_estate business i installed mobile homes where i put the basements in and all i did anything i could to try to survive until i got on social_security it appears from the record that mr viar began receiving social_security_benefits in petitioners have a son who owned a construction business during the years at issue mr viar assisted his son in his business by estimating jobs and performing computer work he occasionally traveled again using his own vehicle to job sites to assist his son he performed the computer work at his home petitioners owned a number of commercial and residential rental properties among these was a dwelling located pincite morningside heights lynchburg virginia in which petitioners owned a 50-percent interest during the years at issue petitioners reported their income and expenses including depreciation from rental real_estate on schedule e three properties including the morningside heights dwelling were listed on their income_tax return five properties including the morningside heights dwelling were listed on their return mrs viar has a brother who was years old at the time of trial during and petitioners allowed mrs viar’s brother and his wife to live in the morningside heights dwelling rent free because they were unable to afford a place of their own however it was agreed that mrs viar’s brother would make improvements to the dwelling in exchange for living there the dwelling was old and in need of repairs mrs viar’s brother did make a number of repairs and improvements to the dwelling however petitioners did not maintain any records of these expenditures during and mr viar had telephone service with several different carriers he maintained two local telephone numbers one personal and one business line with verizon as the telephone provider his long distance service was with at t he carried a pager in which metrocall was the provider finally he had two cell phones one through alltel and one through intelos he had two cell phones because although one of the carriers did not provide clear reception at his residence that number was listed in the multiple listing service for real_estate agents and he did not want to lose that benefit at trial petitioners produced billing statements from the various telecommunications carriers that provided them services these statements reflected over dollar_figure in telecommunications expenses for petitioners based their schedule c deduction for utilities for on the available receipts and adjusted the amount downward by half on their return petitioners reported dollar_figure in wage income on schedule c they reported gross_receipts of dollar_figure expenses of dollar_figure and a net_loss of dollar_figure from mr viar’s real_estate activity they reported no rental income from the morningside heights dwelling on schedule e and claimed taxes depreciation and insurance expenses of dollar_figure relating to it on their return petitioners reported dollar_figure in wage income on schedule c they reported gross_receipts of dollar_figure expenses of dollar_figure and a net_loss of dollar_figure from the real petitioners provided metrocall statements for the entire year eleven months of at t statements were provided months for alltel months for intelos and months for verizon estate activity on schedule e they again reported no rental income from the morningside heights dwelling and claimed deductions of dollar_figure for taxes depreciation and insurance expenses for a net_loss from this property of dollar_figure the following is a list of the specific schedule c expenses at issue for which petitioners claimed and respondent allowed deductions in the statutory_notice_of_deficiency for deductions claimed on sch c allowed on sch c car and truck expenses dollar_figure travel meals entertainment big_number big_number utilities dollar_figure for deductions claimed on sch c allowed on sch c car and truck expenses travel meals entertainment utilities dollar_figure big_number big_number dollar_figure big_number the stipulations incorrectly state that respondent allowed dollar_figure for this expense for the record reflects that dollar_figure was claimed and dollar_figure was disallowed in the explanation of adjustments for a difference of dollar_figure the court is not bound by a stipulation of fact that appears contrary to the facts disclosed by the record rule e 115_tc_135 n 66_tc_312 for both years the car and truck expenses were claimed with respect to a vehicle placed_in_service for business purposes on date on line of schedule c petitioners reported that the vehicle was used big_number miles for business big_number miles for commuting and for other in for petitioners reported that the vehicle was used big_number miles for business miles for commuting and big_number miles for other petitioners claimed and respondent allowed deductions for the following schedule e expenses for the morningside heights dwelling for deductions insurance taxes depreciation for deductions insurance taxes depreciation claimed on sch e dollar_figure claimed on sch e dollar_figure allowed on sch e -0- -0- -0- allowed on sch e -0- -0- -0- although disallowed on schedule e the petitioners’ deductions for real_estate_taxes paid were allowed by respondent as itemized_deductions on schedule a itemized_deductions the first issue is whether petitioners are entitled to certain deductions claimed on schedule c in excess of amounts allowed by respondent in the notice_of_deficiency petitioners bear the burden_of_proof on this issue rule 290_us_111 in general_deductions are a matter of legislative grace 503_us_79 taxpayers are required to maintain records sufficient to enable the commissioner to determine their correct_tax liability sec_6001 116_tc_438 sec_1 a income_tax regs such records must substantiate both the amount and purpose of the claimed deductions higbee v commissioner supra sec_162 allows a deduction for ordinary and necessary expenses that are paid_or_incurred during the taxable_year in carrying on a trade of business sec_162 308_us_488 in the case of travel_expenses and certain other expenses such as entertainment gifts and expenses relating to the use of listed properties including because of the years involved the examination of petitioners’ returns at issue commenced after date therefore sec_7491 which under certain circumstances shifts the burden_of_proof to the commissioner applies however for the burden to be placed on the commissioner on this issue the taxpayer must comply with the substantiation and record keeping requirements of the internal_revenue_code sec_7491 and b on this record petitioners have not wholly satisfied that requirement therefore the burden has not shifted to respondent under sec_7491 116_tc_438 passenger automobiles cell phones and other similar telecommunications equipment under sec_280f sec_274 imposes stringent substantiation requirements to document particularly the nature and amount of such expenses for such expenses substantiation of the amounts claimed by adequate_records or by other_sufficient_evidence corroborating the claimed expenses is required sec_274 sec_1_274-5t temporary income_tax regs fed reg date to meet the adequate_records requirements of sec_274 a taxpayer shall maintain an account book diary log statement of expense trip sheets or similar record and documentary_evidence which in combination are sufficient to establish each element of an expenditure sec_1_274-5t temporary income_tax regs fed reg date the elements to be proven with respect to each traveling expense are the amount time place and business_purpose of the travel sec_1_274-5t temporary income_tax regs fed reg date these substantiation requirements are designed to encourage taxpayers to maintain records together with documentary_evidence substantiating each element of the expense sought to be deducted sec_1_274-5t temporary income_tax regs fed reg date petitioners’ records with respect to the car and truck expenses and travel meals and entertainment_expenses do not satisfy the requirements of sec_274 and the regulations cited mr viar used his vehicle for a number of purposes including commuting business and personal travel he admittedly failed to maintain logs or contemporaneous_records of his mileage or the amount time place and business_purpose of his trips after petitioners were audited mr viar reconstructed his mileage for the different purposes based on his annual odometer readings similarly mr viar did not keep a contemporaneous record of his meals and entertainment_expenses detailing the times he provided such services for real_estate clients and other business colleagues he reconstructed these expenses from credit card statements the court is not bound to accept petitioners’ uncorroborated or self-serving testimony 87_tc_74 moreover to the extent petitioner used his vehicle to commute to and from work such expenses are considered nondeductible personal living_expenses 45_tc_217 affd 368_f2d_1007 2d cir sec_1_262-1 income_tax regs the court holds that the car and truck expenses and travel meals and entertainment_expenses at issue were not properly substantiated under the cited legal standards petitioners therefore are not entitled to deductions in excess of amounts allowed by respondent for their car and truck expenses and travel meals and entertainment_expenses with respect to the schedule c utilities expenses disallowed for petitioners produced substantiating records in the form of utility bills and thereby met the requirements of sec_274 and the regulations sec_280f the court is satisfied from petitioners' records that they incurred ordinary and necessary business-related utility expenses in excess of those allowed by respondent mr viar's testimony with regard to the number of telecommunications devices and services he utilized for business was credible some of his utility bills were missing but petitioners based their deductions only on the bills provided their receipts reflected over dollar_figure in expenses yet petitioners only deducted one-half of these adjusting downward in part so as not to include their residential or other nondeductible phone expenses the court is satisfied that the business utilities expenses documented exceeded the amount allowed by respondent and that the amount claimed was substantiated therefore the court allows petitioners to deduct the full amount claimed for utilities on schedule c of their return for as noted earlier respondent allowed the entire amount of dollar_figure claimed by petitioners for utilities expenses for the year the next issue is whether petitioners are entitled to certain deductions claimed on schedule e in excess of amounts allowed by respondent this issue is decided on a preponderance_of_the_evidence and without regard to the burden_of_proof respondent disallowed petitioners’ claimed schedule e deductions for insurance and depreciation expenses with respect to the morningside heights dwelling on the basis of sec_280a sec_280a provides generally that in the case of an individual or an s_corporation no deduction otherwise allowable shall be allowed with respect to the use of a dwelling_unit that is used by the taxpayer during the taxable_year as a residence except as otherwise provided in sec_280a sec_280a provides generally that a taxpayer is considered as using a dwelling_unit as a residence if the taxpayer uses the unit for personal purposes during the taxable_year for the greater of days or percent of the number of days the unit is rented at a fair value sec_280a defines use of a dwelling as personal if it is used a for personal purposes by the taxpayer or any other person who has an interest in such unit or by any member_of_the_family as defined in sec_267 of the taxpayer or such other person or c by any individual unless for such day the dwelling_unit is rented for a rental which under the facts and circumstances is fair rental however a taxpayer shall not be treated as using a dwelling_unit for personal purposes by reason of a rental arrangement for any period if for such period such dwelling_unit is rented at a fair rental to any person for use as such person’s principal_residence sec_280a under sec_267 the family of an individual shall include only his brothers and sisters whether by the whole or half blood spouse ancestors and lineal_descendants mrs viar’s brother therefore was a family_member of petitioners under the plain language of sec_267 as a result the use of that dwelling was personal as to petitioners and sec_280a precludes their deduction of the expenses related thereto moreover because no evidence was presented as to the fair rental value of the dwelling or the value of the improvements made by mrs viar’s brother petitioners do not fall under the fair rental exception of sec_280a mcdonald v commissioner tcmemo_1991_242 gilchrist v commissioner tcmemo_1983_288 accordingly petitioners are not entitled to deduct the depreciation and insurance expenses associated with the morningside heights property under the legal provisions cited respondent is sustained on this issue as noted earlier respondent allowed the claimed deductions for taxes on the dwelling as an itemized_deduction the final issue is whether petitioners are liable for the accuracy-related_penalty under sec_6662 for the years at issue as relevant here sec_7491 places the burden of production on respondent in court proceedings with respect to the liability of any individual for any penalty addition_to_tax or additional_amount imposed the additional tax imposed pursuant to sec_6662 falls within the scope of sec_7491 respondent therefore bears the burden of production on this issue however petitioners continue to bear the burden of proving that respondent's determination is incorrect 116_tc_438 sec_6662 provides for an accuracy-related_penalty equal to percent of any portion of an underpayment_of_tax required to be shown on the return that is attributable to the taxpayer’s negligence or disregard of rules or regulations sec_6662 and b negligence consists of any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 disregard consists of any careless reckless or intentional disregard id the courts have refined the code definition of negligence as a lack of due care or failure to do what a reasonable and prudent person would do under similar circumstances 925_f2d_348 9th cir affg 92_tc_1 treasury regulations further provide that negligence includes any failure to exercise ordinary and reasonable care in the preparation of a tax_return failure to keep books_and_records or failure to substantiate items properly sec_1 b income_tax regs a return position that has a reasonable basis as defined in the regulation is not attributable to negligence id an exception to the sec_6662 penalty applies when the taxpayer demonstrates that there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined by the relevant facts and circumstances on a case-by-case basis stubblefield v commissioner tcmemo_1996_537 sec_1 b income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs a taxpayer is not subject_to the addition_to_tax for negligence where the taxpayer makes honest mistakes in complex matters but the taxpayer must take reasonable steps to determine the law and to comply with it 99_tc_202 the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability stubblefield v commissioner supra sec_1 b income_tax regs on this record the court holds that petitioners are liable for the penalty under sec_6662 with respect to the schedule c car and truck expenses travel meals and entertainment_expenses mr viar offered the following explanation for his failure to keep contemporaneous logs and adequate_records for his schedule c expenses i had a rough time during that five-year period i used to keep macaffie receipts prior to that he further stated i think my personal problems my medical problems i just didn’t keep the receipts that i should have kept and the ones i did keep i misplaced nonetheless the applicable legal standards on deductibility and record keeping are clear and mr viar’s testimony does not support a finding of reasonable_cause for the tax underpayment attributable to the items described petitioners are also liable for the sec_6662 penalty with respect to the disallowed schedule e expenses the law is clear that the use of a dwelling_unit by a family_member is deemed personal petitioners did not exercise reasonable care in the reporting of this item nor did they take reasonable steps to determine the law and comply with it respondent is sustained on the penalty for the disallowed schedule c and schedule e expenses reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
